Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
DETAILED ACTION
Currently, claims 202-210, 222-231 are pending in the instant application.  Claims 1-201 and 211-221 have been canceled.  This action is written in response to applicant’s correspondence submitted 4/21/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented as necessitated by amendment or are reiterated from the previous office action.  Any rejection not reiterated in this action have been withdrawn as necessitated by applicants amendments to the claims. The rejections of record under 35 USC 103 have been withdrawn in view of the amendment to the claims.   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is non-Final.
New Grounds of Rejection
Claim Rejections - 35 USC § 112(a)- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 202-210 and 222-231 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
The claims were amended on 9/20/2019 to recite forming an unpurified lysed sample and conducting multiplex amplification with a set of amplification primers on at least a portion of the unpurified lysed sample.  Upon further review, the disclosure does not provide support for conducting a multiplex amplification on at least a portion of unpurified lysed sample. Additionally the specification does not teach that a first and second sample lysis with a second lysis performed at temperature higher than first sample lysis forms an unpurified lysed sample.  The specification does not teach purification or unpurification of lysed samples. The specification teaches performing multiplex amplification using purified genomic DNA (see para 22).  The specification provides support for a sample treated to lyse cells, using known lysis buffers, sonication, electroporation with purification occurring as needed (see para 154) but does not teach unpurification. The specification teaches recovery of DNA or RNA utilizing a lysis buffer may proceed by combining lysis buffer sample to provide a mixture including a supernatant including DNA or RNA to be recovered and a solid fraction, recovering DNA containing supernatant (see para 156).  The specification further teaches the sample and lysis buffer is combined and the mixture is treated to provide breakdown of the sample cell walls and release DNA or RNA (see para 157).  The specification teaches nucleic acid recovered following sample lysis may be RNA or DNA (see para 174).  The specification has support for a nucleic acid recovered following cell lysis or sample containing one or more pathogens comprising fragments can be amplified (see para 184 and 187) but does not have support for a portion of an unpurified lysed sample.  The working examples use bacterial DNA for multiplex PCR and do not provide support for an unpurified lysed sample.  While the disclosure has support for amplification of DNA the disclosure does not support conducting a multiplex amplification on at least a portion of unpurified lysed sample as the specification teaches separating nucleic acid supernatant prior to amplification.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 202-210, 222-231 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 202 recites “wherein the multiplex amplification is conducted in a one tube array”.  The recitation of one tube array is indefinite. The specification does not define one tube array.  Paragraph 25 of the specification states “In some aspects, the various different primer pairs and or oligonucleotide probes are selected such that all utilized pairs can operate under the same conditions (e.g., melting temperatures) such that the PCR process can be run in simultaneously on the microarray or one-tube array, or together in an assay.”, this does not provide any example or definition so that one of ordinary skill in the art would know what a one tube array is with respect to multiplex amplification and what the requirements are for a one tube array.  The working examples in the specification multiplex amplification by real-time PCR analysis and it is unclear if real-time PCR analysis is being considered a one tube array process given the specification provides no other working examples or mention of a one tube array other than paragraph 25.  Given the teachings in the specification and knowledge in the art, it is unclear what a one tube array requires, does the array hybridization occur in a tube? does the whole amplification, hybridization, and washes occur in one tube? does only the amplification occur in the one tube array? or is there some other unstated requirements for the one tube array limitation.  Because the specification does not define one tube array and there is no art recognized definition for one tube array as it relates to multiplex amplification and detection of pathogens one of skill in the art cannot determine the meets and bounds of the claimed subject matter. 
Claim 202 recites “at least a portion of the unpurified lysed sample” which renders the claim indefinite because the step of conducting a multiplex amplification is unclear.  It is unclear how the multiplex amplification is conducted on at least a portion of unpurified lysed sample, it is not clear what is encompassed by at least a portion and how much of the lysed sample is unpurified.  Further the specification does not provide any definition or any indication of an unpurified lysed sample and it is unclear what would be included in at least a portion and what constitutes unpurified.  Is an unpurified sample one that has separated nucleic acids from solid or is it sample that has isolated DNA from the lysis buffer but not purified DNA or is it a sample that is taken directly from the lysis solution without any additional manipulation?  The specification separates nucleic acids from cell debris following lysis for conducting multiplex amplification. Is the nucleic acid separated from cell debris considered unpurified lysed sample since the nucleic acid has not been isolated from all other components or is sample considered purified? Since the specification provides no indication as to what constitutes at least a portion of unpurified lysed sample this recitation renders the claim indefinite because one would know not what type of sample would comprise at least a portion of unpurified lysed samples the claim is indefinite.  
Claims 226, 228, 230 recite “about or less than 15 CFU/ 25g” and claim 231 recites “less than about 5 CFU/25 g”.  The recitation of about or less than and less than about renders the claim indefinite.  It is unclear if the claim requires about 15CFU/25 g or 5 CFU/25 g of sample or if the claim requires less than 15 CFU/25 g or 5 CFU/25 g of sample.  Additionally about includes a range of more than 15 or 5 CFU/25 g, for example 16 CFU/25 g is about 15 CFU/25g but is not less than 15 CFU/25 g.  The metes and bounds of the claim are indefinite because it is unclear the limitation of the range required for the claim.  This rejection could be overcome by removing the term “about” in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 202-209 and 222-231 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Food Sci Technol. Res, 15(4):427-438, 2009) in view of Bhagwat (Int JK Food Microbiology, 2003, 217-224) and Garrido (Food Control, 2013, vol 30, pp 76-85).. 
Kobayashi teaches simultaneous enrichment of Salmonella, E. coli, V. parahaemolyticus, S. Aureus, B. cereus, and L. monocytogenes by single broth and screening of pathogens by multiplex real time PCR.  Kobayashi teaches the whole process including enrichment and PCR is completed within 24 h with detection limits of target bacteria from food samples with 6.2 cfu/25g for L. monocytogenes, S. enteritidis is  5.3 cfu/25 g, E.coli is 2.9  cfu/25 g (see abstract) (claims 209, 225-231) (method has a sensitivity threshold of detecting less than 5 cfu/ 25 g, based on detection sensitivity of E. coli and V. parahaemolyticus) (claim 302, food sample). Kobayashi teaches each bacterium was simultaneously inoculated in 225ml of simultaneous enrichment broth, SEB which comprises tryptone peptone, bactosoyton, NaCl and dryed yeast extract (comprises per 1 L of water 5 g/L to 20g/L of yeast extract, 1g/L to 20g/L of NaCl, 1 g/L to 10g/L of dipotassium phosphate) (claim 204)(see SEB).  Kobayashi teaches lysis followed by genomic DNA extracted from culture.  Koboyashi does not teach purification of genomic DNA and teaches one tube assay comprising primers and probes for hlyA specific for target gene in L. monocytogenes, nucA target gene in S. aureus, eaeA target gene in E.coli along with amplification reactions (see table 1 and pg. 429).  Koboyashi teaches amplification and detection was carried out in Mx 3000P QPCR system which comprises a one tube array for amplification, as all the components are in one tube and amplification occurs followed by detection. Kobayashi teaches genomic extract from culture but does not teach that the DNA was purified after extraction. Kobayashi does not describe conducting a first sample lysis and a second sample lysis on enriched sample wherein the second sample lysis is performed at a temperature higher than a temperature of the first sample lysis.  Kobayashi does not disclose lysis buffer components. 
However lysis conditions for detection of bacteria in food was well known in the art.  Bhagwat teaches simultaneous detection of E. coli, L. monocytogenes, and Salmonella strains by real-time PCR. Bhagwat teaches four different fresh vegetables were washed with water having S. typhimurium, E.coli O157:H7, and L. monocytogenes (claim 209).  Bhagwat teaches produce samples were placed in a stomacher bag containing 225ml of preenrichment broth (UPB) (food sample with rich nonselective media).  Bhagwat teaches DNA was isolated from the UPB by 10’ centrifugation followed by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC  followed by 95 ºC for 10min (first lysis temperature followed by second lysis temperature) (BAX lysis reagent comprises proteinase K) (claims 222-224).  The lysate was on ice for 10 min followed by centrifugation for 10min.  The DNA was transferred to BAX PCR tubes and PCR was carried out (multiplex PCR).  
Garrido teaches cell lysis components comprises incubation with lysozyme in TE buffer (comprises EDTA) (see 2.3.2) (claim 205-208) and further teaches lysis is performed by incubation at a first temperature of 37 ºC  (about 45 ºC) followed by a second temperature of 70 ºC (about 85 ºC).  Garrido teaches analysis by PCR of L.monocytogenes. Garrido teaches lysis with GuSCN and different temperature yields a higher DNA concentration of L. monocytogene (see table 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was to improve the method of detecting food borne pathogenic bacteria as taught by Koboyashi and include known reagents and procedure for lysis as taught by Bhagwat and Garrido to allow for effective lysis.  Because Koboyashi teaches lysis but does not disclose the components or conditions,  it would have been obvious to  include known reagents and conditions, including lysozyme as taught by Garrido or proteinase K as taught by Bhagwat and a first lysis at one temperature followed by a second lysis at a higher temperature as taught by both Bhagwat and Garrido in the method of Kobayashi.  The ordinary artisan would have been motivated to include lysis conditions and additional known lysis reagents, as taught by Garrido or Bhagwat in the method of Kobayashi because Kobayashi, Garrido and Bhagwat teach enrichment of bacteria in samples followed by lysis and amplification of nucleic acids.  Because Kobayshi does not disclose lysis conditions and the lysis methods are similar with a first and second step of incubating with temperatures and using TE in both Bhagwat and Garrido, the ordinary artisan would have had a reasonable expectation of success to either use lysozyme or proteinase K and a temperature range disclosed by Bhagwat could be used in the method of Kobayashi to allow for lysis of the pathogens in Kobayashi for detection of bacteria in food samples.
Claims 210 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Food Sci Technol. Res, 15(4):427-438, 2009) in view of Bhagwat (Int JK Food Microbiology, 2003, 217-224) and Garrido (Food Control, 2013, vol 30, pp 76-85) as evidence by Omicello (Food Microbiology, 2009, vol 26, p 615-622) as applied to claims 202-209 and 222-231 above, and further in view of Mafu (J.  Food Prot, 2009, Vol 72, No 6, pp 1310-1314), GenBank accession M24199 (available at ncbi.nlm.nih.gov, printer 6/15/2019, p 1-3), Hogan et al. (US Pat. 5,541,308, July 30, 1996) and Buck et al (Biotechniques (1999) 27(3):528-536).
Kobayashi in view of Bhagwat and Garrido teaches detection of bacteria in food by PCR in under 24 hours as set forth in section 11 above.   It is noted that SEQ ID NO 1 and SEQ ID NO 2 are primers that target the hlyA gene in L. monocytogenes.  Kobayashi teaches primers for hlyA gene in L. monocytogenes.  Garrido teaches food samples inoculated with bacteria comprising L.monoctyogenes and S. enterica and detection of L. monocytogenes and S. enterica (see 2.7 and table 5) (food sample) (claim 203). Garrido teaches analysis of DNA by qPCR targeting hlyA gene for L.monocytogenes (see 2.4). Garrido as evidence by Omiccioli (2009) teaches primers comprising hlyA gene. Omiccioli teaches the primer sequence for hlyA gene:  forward primer: ACTTCGGCGCAATCAGTGA and reverse primer TTGCAACTGCTCTTTAGTAACAGCTT (see table 2 of Omiccioli).   Kobayashi in view of Bhagwat and Garrido does not teach primers that are 80% identical to SEQ ID NO 1 and SEQ ID NO 2.   
Mafu teaches detecting L.monocytogenes, S. enterica, and E.coli in food samples.  Mafu teaches DNA was isolated from enriched samples and quantification of pathogens was determined by RT-PCR (see materials and methods).  Mafu teaches amplification of L.monocytogenes by primers  forward: 5’-ATG AAA AAA ATA ATG CTA GT-3’ and reverse: 5’-TTA TTC GAT TGG ATT ATC TA-3’ targeting hlyA gene from GenBank accession no. M24199.  
GenBank Accession number  M24199 teaches the sequence of hlyA gene. 
Hogan et al. (herein referred to as Hogan) teaches the use of specific primers col. 6-7, lines 50-67, lines 1-12, and furthermore provides specific guidance for the selection of primers, 
	"Once the variable regions are identified, the sequences are aligned to reveal areas of maximum homology or 'match'.  At this point, the sequences are examined to identify potential probe regions.  Two important objectives in designing a probe are to maximize homology to the target sequence(s) (greater than 90% homology is recommended) and to minimize homology to non-target sequence(s) (less than 90% homology to non-targets is recommended).  We have identified the following useful guidelines for designing probes with the desired characteristics.
First, probes should be positioned so as to minimize the stability of the probe:nontarget nucleic acid hybrid.  This may be accomplished by minimizing the length of perfect complementarity to non-target organisms, avoiding G and C rich regions of homology to non-target sequences, and by positioning the probe to span as many destabilizing mismatches as possible (for example, dG:rU base pairs are less destabilizing than some others).  Second, the stability of the probe:target nucleic acid hybrid should be maximized.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe with an appropriate Tm.  The beginning and end points of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10oC higher than the temperature at which the final assay will be performed.  The importance and effect of various assay conditions will be explained further herein.  Third, regions of the rRNA which are known to form strong structures inhibitory to hybridization are less preferred.  Finally, probes with extensive self complementarity should be avoided."

Hogan teaches that ''while oligonucleotide probes of different lengths and base composition may be used, oligonucleotide probes preferred in this invention are between about 15 and about 50 bases in length'' (col. 10, lines l3-15). Oligonucleotides complementary to sequences adjacent to the probe regions were synthesized and used in the hybridization mix according to Hogan et al.,U.S. Pat. No. 5,030,557., filed Nov. 24, 1987, entitled ''Means and Method for Enhancing Nucleic Acid Hybridization (the ''helper '' patent application). Hogan teaches that oligonucleotide probes may be labeled by any of several well-known methods such as radioisotopes, non-radioactive reporting groups, non-isotopic materials such as fluorescent molecules (col. 10, lines 45-60). Hogan teaches that probes may be labeled using a variety of labels, as described within, and may be incorporated into diagnostic kits. 
Buck expressly provides evidence of the equivalence of primers.  Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck tested each of the primers selected by the methods of the different labs, Buck found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to design primers to detect hlyA gene in L. monocytogenes in food samples as taught by Mafu, Kobayshi,  and Garrido.   Because  Kobayshi in view of Garrido and Bhagwat and Muff  all teach detecting L. monocytogenes specifically hlyA gene in food sample by PCR it would have been obvious to the ordinary artisan to include detection of hylA gene  and include additional primers for detection of hlyA gene in the pathogen L. monocytogene as taught by Kobayshi, Garrido and Mafu.  Designing primers and probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes and primers, see Hogan et al. Moreover there are many internet web sites that provide free downloadable software to aid in the selection of primers drawn from genetic data recorded in a spreadsheet. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers and probes.  Koboyashi, Garrido and Mafu teach different primer sequences for HlyA that target and function to detect L.monocytogene in food samples.  The ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to detect hlyA gene of L.monocytogenes in food samples and identify oligonucleotides with improved properties.  The prior art teaches many different primers that all function to detect hlyA of L.monocytogene in food samples as taught by Mafu and Garrido. The ordinary artisan would have a reasonable expectation of success of obtaining additional primers from within the sequence provided by Garrido as evidence by Omiccioli of the GenBank sequence of hlyA and to include primers that comprise SEQ ID NO 1 and SEQ ID NO 2 in the method of Koboyashi in view of Garrido and Bhagwat. Thus, for the reasons provided above, the ordinary artisan would have designed additional primers using the teachings in the art at the time the invention was made.



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634